DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the amendment filed on 12/21/2021.  Examiner acknowledged that claims 1 and 19 are amended; claims 15, 18 and 30 are withdrawn.  Currently, claims 1-14, 16-17, 19-29 and 31 are pending.
Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
Regarding Claims 1 and 19, applicant argues (see p.8 of the Remarks) that the duty-cycle detector is an independent device shown as DCDT.  However, applicant has not define what exactly a DCDT is.  Furthermore, applicant admitted that the duty-cycle detector can be any duty-cycle detecting/measuring device.  Since Hau teaches in (p.3 par 3) “the timer being a low power monostable multivibrator synchronized to the zero marker signal”; (p.2 par 2) “From DimCon, a switch control signal ONsw is generated to turn the AC switch ACSW on and off in synchronization with the supply AC at a duty cycle determined by an adjustable dimming control signal Dim”; (p.13 par 4) "the monostable output ONsw is turned high for a period of time determined by the product of values of the capacitor C602 and the variable resistor R602. The longer the high period of ONsw, the smaller is the dimming level"; (p.14 par2) teaches “Fig. 6B shows an implementation circuit of an edge-triggered monostable multivibrator, deployed as the dimming time controller TIM…a positive pulse from the unipolar zero detector UZD drives the transistor Q601 on momentarily, turn off transistor Q603 and turning on transistor Q602. The output ONsw is pushed to a high level close to Vcc…As long as charging continues, transistor Q601 is kept on, so is transistor Q602. The high state of ONsw will continue for a while until the C602 is fully charged, when the charging current falls down to a small value that the transistor Q601 is turned off again, cutting off transistor and turning on the transistor Q603. As Q603 is turned on, the output ONsw falls low, discharging the capacitor C602 through the diode D602 rapidly due to the low impedance of the diode in the forward current flow direction, and the circuit is back to the standby state ready for the next pulse of zero level”.  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Hau in order to have duty-cycle detection to control the dimmer switch in synchronization with the zero marker signal by the lower power adjustable timer since this allow the dimmer to control the light based on the duty-cycle allowing dimming of low power light down to a minimum of 1% (p.2 par 6). Thus, Hau teaches the limitations as claimed.  Accordingly, the rejection of claim 1 over Hau is maintained.
Claims 2-14, 16-17, 20-29 and 31 are similarly rejected as they depend on the rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7 and 19 are rejected under 35 U.S.C. 103 as being obvious over Hau (WO 2016/016797).
inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding Claim 1, Hau teaches a phase-cut dimmer (Fig. 2: DIMM) coupled between an AC supply (Fig. 2: VAC) and a load (Fig. 2: DimLOAD), comprising: a switch (Fig. 2: ACSW) coupled in series between the AC supply and the load; a timer (Fig. 2: TIM) generating a timing signal (Fig. 2: ONsw) to turn on and to turn off the switch at a controllable duty-cycle (P.2 par2 “turn the AC switch ACSW on and off in synchronization with the supply AC at a duty cycle determined by an adjustable dimming control signal Dim”); wherein the timing signal is synchronized to the AC supply (p.8 par 2 “In general, detecting the zero crossing points of AC supply is required in many circuit applications, normally when the operation of a circuit is required to be synchronized to the AC cycles”); and 
Hau does not explicitly teach in Fig. 2 a duty-cycle detector monitoring the controllable duty-cycle; wherein the duty-cycle is controlled to be reduced whenever the duty-cycle approaches a predetermined maximum limit; whereby the maximum limit is not exceeded.  However, Fig. 6B and  (p.14 par 2) teaches “a positive pulse from the unipolar zero detector UZD drives the transistor Q601 on momentarily, turn off transistor Q603 and turning on transistor Q602. The output ONsw is pushed to a high level close to Vcc…The high state of ONsw will continue for a while until the C602 is fully charged, when the charging current falls down to a small value that the transistor Q601 is turned off again, cutting off transistor and turning on the transistor Q603. As Q603 is turned on, the output ONsw falls low, discharging the capacitor C602 through the diode D602 rapidly due to the low impedance of the diode in the forward current flow direction, and the circuit is back to the standby state ready for the next pulse of zero level”).  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Hau in order to detect a duty cycle and control the duty-cycle to not exceed the threshold since this will sync the circuit with the AC and be ready for the next pulse of zero level.  Therefore, the subject matter claimed would have been obvious in view of Hau.

Regarding Claim 3, Hau teaches the dimmer of claim 1, further comprising a zero-crossing detector (Fig. 2: UZD) through which the timing signal is synchronized to the AC supply (p.8 par 2 “the dimming timer TIM is to be synchronized to the AC line through a unipolar zero detector”).

Regarding Claim 6, Hau teaches the dimmer of claim 1, wherein the switch is an AC semiconductor switch (Fig. 2: ACSW).

Regarding Claim 7, Hau teaches the dimmer of claim 6, wherein the AC semiconductor switch is comprising a pair of MOSFETs connected in anti-series (Fig. 2: Q1, Q2 are anti-series).

Regarding Claim 19, Hau teaches a method of phase-cut dimming for controlling power delivered from an AC supply (Fig. 2: VAC) to a load (Fig. 2: DimLOAD), comprising the steps of: coupling the AC supply to the load through a switch (Fig. 2: ACSW); generating a timing signal (Fig. 2: ONsw) of controllable duty-cycle (P.2 par2 “turn the AC switch ACSW on and off in synchronization with the supply AC at a duty cycle determined by an adjustable dimming control signal Dim”) in synchronization to a zero-crossing signal of the AC supply (p.8 par 2 “In general, detecting the zero crossing points of AC supply is required in many circuit applications, normally when the operation of a circuit is required to be synchronized to the AC cycles”); turning on and turning off the switch coupled between the AC supply and the load according to the timing signal (Fig. 2: ONsw causes &G to output a gate signal that drives Q1, Q2).
Hau does not explicitly teach in Fig. 2 monitoring the duty-cycle by a duty-cycle detector; reducing the duty-cycle whenever the duty-cycle approaches a predetermined maximum limit such that the maximum limit is not exceeded.  However, Fig. 6B and  (p.14 par 2) teaches “a positive pulse from the unipolar zero detector UZD drives the transistor Q601 on momentarily, turn off transistor Q603 and turning on transistor Q602. The output ONsw is pushed to a high level close to Vcc…The high state of ONsw will continue for a while until the C602 is fully charged, when the charging current falls down to a small value that the transistor Q601 is turned off again, cutting off transistor and turning on the transistor Q603. As Q603 is turned on, the output ONsw falls low, discharging the capacitor C602 through the diode D602 rapidly due to the low impedance of the diode in the forward current flow direction, and the circuit is back to the standby state ready for the next pulse of zero level”).  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Hau in order to detect a duty cycle and control the duty-cycle to not exceed the threshold since this will sync the circuit with the AC and be ready for the next pulse of zero level.  Therefore, the subject matter claimed would have been obvious in view of Hau.
Allowable Subject Matter
Claims 2, 4-5, 8-10, 12, 16-17, 20-21, 23-27 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/Henry Luong/Primary Examiner, Art Unit 2844